HART, J., (dissenting). After a careful consideration of the evidence we fail to find any consideration to support .the contract. The rights and obligations of appellant were were not in any degree changed to his detriment. This is not a case of a compromise of claims; but is a case where a party by a new contract in which there is no change to his disadvantage, merely obligates himself to do that which he was already bound to do by the former contract. The law is well settled that the mere agreement to perform an existing contract obligation by one party to a contract is not a valid consideration for a new promise for the other party.- 9 Cyc. 349 and cases cited. Judge WOOD concurs in-this dissent.